Citation Nr: 1638019	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-03 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension. 

3. Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.J.T.



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran and another witness testified at a hearing before the undersigned in February 2016.  A transcript is of record. 

The claim for service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is no medical link between the Veteran's PTSD symptoms and a verified stressor during active service or a stressor related to combat or fear of hostile military or terrorist activity. 

2. Service connection for erectile dysfunction as secondary to PTSD may not be established as a matter of law, and does not result from disease or injury incurred in or aggravated by service. 



CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. The criteria for service connection for erectile dysfunction are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

The Veteran has received all notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, and VA treatment records have been associated with the claims file.  Private treatment records identified by him have also been obtained to the extent possible.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

There is no duty to assist the Veteran in corroborating his asserted stressors in this case.  The Veteran was asked to fill out a PTSD stressor questionnaire form (VA Form 21-0781) in the December 2009 VCAA notice letter describing his stressors and providing sufficient information for VA to attempt to verify them.  He did not return the form or otherwise provide information regarding his stressors.  Moreover, the stressors related by the Veteran in the VA treatment records, VA examination report, and hearing testimony are either not credibly related to his PTSD symptoms and therefore verification would not affect the outcome of the claim, or are not capable of verification.  With regard to the latter category, his stressor of seeing a Vietnamese man shot by a policeman is not capable of verification through service department records.  The Veteran stated that it occurred when he was at a local village on a pass, as reflected in a June 2009 VA treatment record.  There is no reason service department records would record an incident that did not involve military personnel, occur on a base, or otherwise relate to U.S. military activity.  Further, there is no indication that his reported stressor of hitting a civilian while driving a truck was reported to authorities.  In a May 2009 VA treatment record he stated that he "just kept driving."  The Veteran has not furnished any source that might verify these stressors or other information to help verify the stressors.  Indeed, as already noted, he did not furnish any information regarding his stressors to the RO.  Accordingly, there is no duty to attempt verification of them. 

A VA examination has been performed and medical opinion provided sufficient to make a fully informed decision on the claim for PTSD.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, because the Veteran's stressors have not been verified or are not credibly linked to his PTSD symptoms, further examination or opinion is not warranted, as it would not affect the outcome of this claim.  

A VA examination or opinion is not warranted for the erectile dysfunction claim.  Because service connection for PTSD is not established, service connection for erectile dysfunction as secondary to PTSD may not be granted as a matter of law, and therefore there is no duty to further develop this issue.  See 38 C.F.R. § 3.159(d).  The Veteran has not advanced any other theory of service connection or submitted any information or evidence indicating that erectile dysfunction may be related to an in-service disease, injury, or event.  Accordingly, a VA examination or opinion is not warranted.  See 38 C.F.R. §§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that in order to trigger the duty to provide a VA examination or opinion, there must be an indication that a current disability may be related to an in-service disease, injury, or event). 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011). 


II. Analysis

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


A. PTSD

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2015), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

With regard to medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV).  The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including 38 C.F.R. § 4.125(a).  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals already certified to the Board or pending before the Board.  Id. 

In Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997), the Court held that mental health care professionals are presumed to know and take into account the DSM-IV criteria in diagnosing PTSD.  Thus, once a diagnosis of PTSD is established (whether or not it appears to conform to the DSM) and a nexus linking current symptomatology to a claimed in-service stressor, the Board may only apply the DSM-IV as a basis for returning a VA examination for clarification.  Id. (citing 38 C.F.R. § 4.125(a)).  The Board cannot use the DSM-IV as a basis for rejecting favorable medical evidence regarding the adequacy of the Veteran's symptomatology.  Id.  In other words, diagnoses of PTSD are presumed to have been made in accordance with the DSM-IV criteria.  

Concerning the requirement that there be credible supporting evidence that the claimed in-service stressor occurred, VA regulation sets forth exceptions in which a claimant's lay testimony, alone, may establish the occurrence of the stressor.  See 38 C.F.R. § 3.304(f).  These include when PTSD is diagnosed during service, stressors related to combat service, stressors related to being a prisoner of war, and, under certain circumstances, stressors related to "fear of hostile military or terrorist activity." Id.

The preponderance of the evidence weighs against a credible link established by medical evidence between the stressors related to fear of hostile military activity reported by the Veteran and his PTSD symptoms; other stressors reported by the Veteran have not been verified by credible supporting evidence.  

A January 2009 VA treatment record reflects that the Veteran reported using alcohol in the 1970's and drinking daily until 1986.  He started using cocaine in the 1970's and continued to use it.  He stated that while in Vietnam he saw a man standing next to him killed by a policeman and "re-visit[ed]" this [experience] to this day."  He stated that that this occurred five times a week when he was in bed prior to falling asleep.  He also saw injured soldiers at a hospital in Vietnam and "this memory also haunt[ed] hi regularly."  He denied other PTSD symptoms.  

An April 2009 VA treatment record reflects the Veteran's report that he did not experience combat.  He stated that during his service in Vietnam a policeman shot a civilian standing next to him and he saw severely injured soldiers at a hospital.  A PTSD screening test at this time was negative. 

A May 2009 VA treatment record reflects the Veteran's report of hitting a civilian when he was driving a truck in Vietnam.  He stated that he just kept driving.  He further stated that he saw soldiers wounded in combat being transported for treatment.  He related that once while in Vietnam his position came under fire and it really scared him.  Finally, he stated that while he was on a ship American soldiers were dropping bombs over the side of the ship to keep enemy soldiers from coming too close to it.  Finally, he related that a man standing behind him was shot by Vietnamese police.  The treating psychologist informed the Veteran that his substance abuse precluded a diagnosis of PTSD for at least one month, and that he should follow-up with the mental hygiene clinic after completing substance abuse treatment. 

A June 2009 VA treatment record reflects that the Veteran sought treatment for problems related to his Vietnam War experiences.  He stated that en route to Vietnam, there was an explosion at the side of the transport ship.  He reported that he found out later that other American soldiers threw grenades at the ship to prevent enemy attacks.  However, he believed the ship was under attack at the time.  He stated that since this episode, he had problems sleeping and only slept for about three to four hours.  At times he woke up crying, sweaty, and nervous.  He reported flashbacks of the episode three to four times per month.  He stated that in another incident, he accidentally hit a Vietnamese boy while driving a truck.  He stated that since then he visualized the accident off and on.  He stated that in a third incident, while he was on pass and went to a bar in a local village, he saw a Vietnamese man shot by another person behind him.  He initially thought he was the one who had been shot.  He stated that since then he visualizes the incident off and on.  He also stated that he started feeling depressed in the service and felt depressed off and on.  The treating psychiatrist diagnosed major depressive disorder and PTSD.  

The September 2010 VA examination report reflects in-service stressors, as related by the Veteran, similar to those described above regarding being in a ship en route to Vietnam which he believed was under attack, and seeing wounded patients at a hospital.  However, he did not report the stressor of seeing a man shot, or hitting a boy with his truck.  He added another incident in which his convoy was attacked with small arms fire.  He stated that he was at the tail end of the convoy and it was the front that came under fire.  He stated that some nights he could look across the river and see the fighting.  The Veteran endorsed PTSD symptoms of persistent re-experiencing of the traumatic event, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, persistent symptoms of increased arousal, and clinically significant distress or impairment in social, occupational or other important areas of functioning due to the disturbance.  The Veteran stated that he had experienced these symptoms daily.  The examiner noted that the Veteran's score on a PTSD assessment test was consistent with a diagnosis of PTSD.  However, the examiner concluded based on examination of the Veteran and review of the claims file that the reported stressors were not the cause of his current symptoms.  Rather, his symptoms were better accounted for by depression and substance dependence.  

The VA treatment records from 2013 to 2016 continue to show diagnoses of PTSD, but do not provide further information as to his reported in-service stressors or how they relate to current symptoms.  A March 2014 VA treatment record reflects that the Veteran reported feelings of worthlessness and irritability, as well as poor sleep with frequent nightmares.  He also reported poor concentration and nocturnal hypervigilance.  The psychiatrist assessed the Veteran with severe depressive symptoms and symptoms of PTSD.  

Private treatment records dated in 2016 show diagnoses of depression and anxiety, but not PTSD.  

Written statements dated in December 2013 by a friend of the Veteran who describes herself as his caretaker and confidant describe the Veteran's symptoms and assert that his PTSD is related to his in-service stressors.  

At the February 2016 Board hearing, when asked to talk about his in-service stressors, the Veteran mentioned being placed in the bottom of the ship en route to Vietnam due to sea sickness, but did not state that there were explosions near the ship or that he thought it was under attack.  He only stated that he spent twenty-eight days "down in the nose of the ship" and that it "still plays a part in my mind."  He testified that in another incident, while en route to Da Nang, "all hell broke loose" and that "what saved us was the helicopters [sic]."  He stated that in another incident, he saw a truck blown up and that "I see that constantly."  He testified regarding a third incident in which as he came out of a bathroom he saw a man standing up with a machete.  He stated that a policeman came through the front door, got behind him, and shot the man.  The Veteran stated that he thought he himself had been shot.  

The Board finds that the Veteran's reported stressors are either unverified or are not a credible source of his PTSD symptoms.  The Veteran has denied being in combat and has not reported stressors pertaining to combat service.  Further, his reported stressors related to fear of hostile military activity are not credibly linked to his PTSD symptoms.  Specifically, when he initially reported his stressors in the January 2009, April 2009, and June 2009 VA treatment records, he did not relate any pertaining to hostile military activity, but instead described witnessing a man get shot by a policeman in a bar, seeing wounded soldiers in a military hospital, accidentally hitting a civilian while driving a truck, and American soldiers discharging explosives at the side of ship to prevent an attack.  He did state in the May 2009 VA treatment record that at one point his unit came under fire in Vietnam and it really scared him, but did not state that he had re-experiencing of this event or other symptoms associated with it as he did with regard to the other stressors, and his PTSD symptoms have not otherwise been linked to that event by medical evidence.  Thus, in the context of seeking treatment for PTSD, the Veteran generally did not relate stressors pertaining to fear of hostile military or terrorist activity or state that that he had symptoms related to it.  Rather, he stated he had re-experiencing and symptoms related to other incidents such as hearing explosions near the side of his boat, apparently initiated by U.S. troops to ward off attack, according to his statements.  It was not until the September 2010 VA examination that he added the stressor of being in a convoy that was reportedly attacked with small arms fire, and of looking across the river and seeing fighting.  These stressors were only reported in the context of supporting a claim for VA benefits, and were generally not reported when he described a number of stressors in the context of seeking treatment.  He also generally did not report flashbacks, intrusive thoughts, or re-experiencing regarding those stressors as opposed to the others.  Therefore, given this conflicting evidence, the Board does not find a credible link between fear of hostile military activity and the Veteran's current symptoms.  Moreover, and in the alternative, the VA examiner concluded that the Veteran's stressors were not related to his current symptoms, which were better accounted for by depression and substance abuse. 

The Veteran's reported stressor of believing his transport ship en route to Vietnam was under attack is also not a credible stressor or credibly linked to his PTSD symptoms.  When he initially reported his in-service stressors in the January 2009 and April 2009 VA treatment records, he did not mention this incident.  When he mentioned it in the May 2009 and June 2009 VA treatment records, and at the October 2010 VA examination, he stated that there was an explosion at the side of the transport ship and believed it was under attack.  However, at the February 2016 Board hearing, the Veteran described being confined to the bottom area of the ship due to sea sickness, but did not report hearing an explosion or believing the ship was under attack.  Thus, given this conflicting evidence, in which the Veteran first did not report the stressor at all, then described it as believing his ship was under attack, and then describing it as being confined to the bottom area of the ship without mentioning the explosion or believing the ship was under attack, the Board does not find it to be a credible stressor in terms of his current PTSD symptoms.  Further, and in the alternative, this stressor has not been verified.  As it is not related to fear of hostile military or terrorist activity (the Veteran stated the grenades were friendly fire to ward off an attack), corroboration is required.  See 38 C.F.R. § 3.304(f).  Finally, and again in the alternative, the October 2010 VA examiner found that the Veteran's symptoms were not medically linked to this stressor, but were rather due to substance abuse and depression.  

With regard to his stressor of seeing wounded soldiers, this stressor is not credibly linked to PTSD symptoms and also not verified.  He initially reported it in the January 2009 VA treatment record, in which the treating clinician noted that apart from being regularly "haunted" by this memory, the Veteran denied any other PTSD symptoms.  In he reported this experience again in the April 2009 VA treatment record, which reflects that a PTSD screen was negative.  When he reported this stressor again in the May 2009 VA treatment record, a PTSD diagnosis could not be rendered due to his substance abuse, according to the treating psychologist.  He did not report this stressor in the June 2009 VA treatment, in which a PTSD diagnosis was rendered, although he reported a number of other stressors.  He mentioned seeing wounded patients at a hospital at the September 2010 VA examination, but the examiner concluded that although the Veteran endorsed PTSD symptoms, the examiner's own clinical conclusion was that his symptoms were not related to the in-service stressors but more likely due to substance abuse and depression.  Accordingly, the Veteran has never been found to have PTSD or PTSD symptoms medically linked to seeing wounded patients. 

Finally, the Veteran's other stressors of seeing a man shot in a bar, of hitting a civilian while driving a truck, and of seeing a truck blown up, have not been verified with credible supporting evidence.  Thus, service connection for PTSD cannot be established based on these stressors.  See 38 C.F.R. § 3.304(f).  

With regard to seeing a truck blown up, the only time the Veteran reported this incident was at the Board hearing in the context of support a claim for benefits.  He did not report it when seeking treatment for PTSD or at the October 2010 VA examination.  Thus, the Board finds there is no credible medical link between this incident and his PTSD symptoms.  In the alternative, he did not suggest that the truck was blown up by enemy fire or related to hostile military or terrorist activity.  Therefore, verification is required.  He has not provided any supporting evidence to corroborate this stressor. 

The Board has considered the December 2013 written statements by the Veteran's friend, who also testified on his behalf at the Board hearing.  The Veteran's friend has not been shown to have a medical background.  Thus, her statements do not by themselves constitute medical evidence linking the Veteran's symptoms to his in-service stressors.  The preponderance of the evidence weighs against a credible link established by medical evidence between the Veteran's PTSD symptoms and a verified stressor or a stressor related to fear of hostile military or terrorist activity, for the reasons explained above. 

The Board regrets that it cannot render a favorable decision.  However, it is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for PTSD is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B. Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction on the basis that this condition was caused or aggravated by PTSD.  As service connection has not been established for PTSD, secondary service connection may not be established as a matter of law.  See 38 C.F.R. § 3.310(a) (providing that service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (in order to establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability).  

The evidence does not show that erectile dysfunction manifested during service or otherwise results from disease or injury incurred in or aggravated by service.  Thus, direct service connection is not established.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for erectile dysfunction is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for posttraumatic stress disorder is denied. 

Service connection for erectile dysfunction is denied. 



REMAND

The service connection claim for hypertension must be remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Board finds that a VA opinion is required as to the likelihood that the Veteran's hypertension is related to exposure to an herbicide agent such as that used in Agent Orange while serving in Vietnam.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran served in Vietnam during the Vietnam Era and thus is presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a) (2016).  Moreover, there is at least an indication that his currently diagnosed hypertension may be related to such exposure.  Specifically, the National Academy of Sciences (NAS) has found "limited or suggestive evidence of an association between" hypertension and Agent Orange exposure based on a recent statistical study.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012); Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,542 (June 8, 2010); see also 38 U.S.C.A. § 1116(b) (West 2014).  

The category "limited or suggestive evidence of an association" means that the "[e]vidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." 77 Fed. Reg. at 47,928; 75 Fed. Reg. at 32,542.  The Secretary of VA concluded that the studies cited to by NAS were not sufficient to establish a "positive association" between hypertension and Agent Orange exposure to warrant a new presumption of service connection for hypertension on this basis.  See id.

Nevertheless, NAS's finding of "limited or suggestive evidence of an association" between Agent Orange exposure and hypertension is at least sufficient to satisfy the "low threshold" of whether the Veteran's hypertension may be related to service to warrant an opinion.  See McLendon , 20 Vet. App. at 83 (holding, in pertinent part, that an examination or opinion is warranted when there is an indication that a current disability may be related to an in-service event).  In this regard, although presumptive service connection for hypertension is not available based on herbicide exposure, the claim may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical nexus opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's hypertension is related to exposure to an herbicide agent such as that used in Agent Orange.  The claims file must be made available to the examiner for review. 

The examiner must provide specific reasons in support of the conclusion reached.  

2. Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran  has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


